DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements  
	Claims 1-21 are pending 
	This is a final office action with respect to Applicant’s amendments filed 3/1/2021. 

Claim Objections
Claim 11 objected to because of the following informalities: Claim 11 states that it is “currently amended” however there are no amendments shown.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. The rejections are maintained.

35 USC 101
	Applicant argues on page 10-11 

Thus, the claims are not directed to an abstract idea but rather to a technological improvement for determining underserved regions.


The claimed invention is not geared toward solving a technical problem or a technical improvement. The claimed invention is geared toward solving a business problem. Applicant’s specification in para 0002-0005 deal with the business problem of determining what areas for a business are underserved and how to improve their offerings. This is a business problem and not a technical problem. 
The Applicant further states from para 0056 (In non-limiting embodiments, provided is a system, method, and computer program product for determining underserved regions based on transaction data that provides technical advantages over existing manual, operator-driven approaches). Mere automation of manual process is not an improvement. See MPEP 2106.05 (Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality…Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential))

Applicant argues on page 11 

Here, the claim adds limitations that are not well-understood, routine, conventional activity in the field. As an example, it has not been shown that displaying a GUI based on a score and correlated map data associated with a region by a user's device is routine or conventional for determining if a region is underserved. The Office Action has not met its burden under the Berkheimer memorandum to prove that each claim element and combination of claim elements is routine and conventional.

Examiner respectfully disagrees. 

Examiner did not used the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of "apply it.”

35 USC 102/103
	
Applicant argues on page 12-13 

McCardel does not disclose determining whether a region is underserved by "determining whether the at least one metric or the at least one score of the region satisfies a threshold."

Examiner respectfully disagrees. 
wherein determining that the first region is underserved comprises determining whether the at least one metric or the at least one score for the first region satisfies a threshold (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment data). As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the sales of a category of an item that are sales of the subcategory of the item). The shipment opportunity identifier 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is underserved (e.g., a larger quantity of the subcategory of the item should be shipped to the location to meet demand) This shows that with respect to the metrics of percentages, they must satisfy the threshold of the first percentage being greater than the second percentage. If this threshold is not reached then the system has determined that the area is not underserved. 


Applicant argues on page 13-15
The Examiner cites to the discussion of a "percentage" in McCardel as both the "metric" and the "score" of the published application. See Office Action, pp. 9-11. However, the metric and the score, as claimed in claim 1 and as described in the published application, are two separate elements.

If the first percentage is greater than the second percentage, the shipment opportunity identifier can determine the store is underserved and assign the store a higher opportunity score. Therefore, the score is not "based on the metric of percentages," instead it is based on the shipping misalignment.

Examiner respectfully disagrees. 

McCardel teaches generating, with at least one processor, at least one score for the first region based at least partially on the at least one metric (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment data). As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the sales of a category of an item that are sales of the subcategory of the item). The shipment opportunity identifier 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is underserved (e.g., a larger quantity of the subcategory of 
This clearly shows percentages and scores are separate. The opportunity score is based on percentages such as the first and second percentages. 















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG)), claims 1-21 are directed to the statutory category of non-transitory computer readable media, system, and method. 
Regarding step 2A, Claims 1-21 are directed to the abstract ideas of receiving transaction data, generating metrics with respect to the transaction data, analyzing the metrics, generating a score from the metric, and correlating the score with demographic or map data.  The steps of the claimed inventions relate to the judicial recognized concepts of collecting/receiving data as well as determining/analyzing data. These steps relate to an abstract idea which fall under the grouping of a mental process. The limitations all deal with transactions and consumers which make the limitations fall in the abstract idea grouping of certain methods of organizing human activity (i.e. sales activities or behaviors; business relations). These judicial exceptions are not integrated into a practical application because it amounts to no more than mere instructions to 
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide generic computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 and similarly claim 8 and 15 recite 

    PNG
    media_image1.png
    560
    647
    media_image1.png
    Greyscale


 	Regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is no considered an additional element
Claim 1, 8, and 15 recite user device and graphical user interface
Claim 1 also recites processor
Claim 8 states storage device, processor
Claim 15 recites computer program product, non-transitory computer readable medium, processor 
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in ¶0078-80.  
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 5, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McCardel et al. (US10373099B1) herein McCardel. 

Regarding claim 1 and similarly claim 8 and 15, McCardel teaches 
A computer-implemented method (See abstract- Various systems and methods are provided that integrate data from disparate sources to identify shipment misalignments and display such information in interactive user interfaces.)
A system…at least one data storage device comprising transaction data; and at least one processor in communication with the at least one data storage device, the at least one processor programmed or configured to (Figure 1 shows a system) (See col 8-9- The micro-market data store 156 is configured to store micro-market data for one or more geographic regions. The micro-market data can include POS data identifying the sales of items by retailers in one or more channels (e.g., food/grocery, drug, mass merchandiser, supercenter, club, dollar, commissary, convenience, etc.) in one or more zones) This corresponds to the storage device compromising transaction data. (See col 19-20-Computer system 700 also includes a main memory 706, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 702 for storing information and instructions to be executed by processor 704. Main memory 706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in storage media accessible to 704) This shows processor in communication with storage device/memory. (Also see figure 7) 
A computer program product…comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processor, cause the at least one processor to: (See col 19-20- Computer system 700 also includes a main memory 706, such as a random access memory (RAM), cache and/or other dynamic storage devices, coupled to bus 702 for storing information and instructions to be executed by processor 704. Main memory 706 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Such instructions, when stored in storage media accessible to processor 704, render computer system 700 into a special-purpose machine that is customized to perform the operations specified in the instructions.) (See col. 21- The term “non-transitory media,” and similar terms, as used herein refers to any media that store data and/or instructions that cause a machine to operate in a specific fashion. Such non-transitory media may comprise non-volatile media and/or volatile media. Non-volatile media includes, for example, optical or magnetic disks, such as storage device 710. Volatile media includes dynamic memory, such as main memory 706. Common forms of non-transitory media include, for example, a floppy disk, a flexible disk, hard disk, solid state drive, magnetic tape, or any other magnetic data storage medium, a CD-ROM, any other optical data storage medium, any physical medium with patterns of holes, a 
Receiving, with at least one processor, transaction data associated with a plurality of transactions conducted in a first region (See col. 8-9 The micro-market data store 156 is configured to store micro-market data for one or more geographic regions. The micro-market data can include POS data identifying the sales of items by retailers in one or more channels (e.g., food/grocery, drug, mass merchandiser, supercenter, club, dollar, commissary, convenience, etc.) in one or more zones. ) This shows transaction data which is sales with respect to one or more geographic regions. 
generating, with at least one processor, at least one metric based at least partially on the transaction data (See col. 10-11 To determine the demand for the specific subcategory of items within the shipment geographic regions, the shipment opportunity identifier 146 can use the POS data to calculate, for each shipment geographic region, the percentage of sales of a category of items that are sales of the specific subcategory of items. For example, if the subcategory of items is Halloween candy, then the shipment opportunity identifier 146 may calculate the percentage of all candy sales within a first shipment geographic region that are Halloween candy sales. The shipment opportunity identifier 146 may repeat this calculation for some or all shipment geographic regions. In an embodiment, the calculation is restricted to a specific time period (e.g., provided by a user via the interactive user interface). This shows metric of percentages 
generating, with at least one processor, at least one score for the first region based at least partially on the at least one metric 
determining, with at least one processor and based at least partially on the at least one metric, that the first region is underserved (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as identified by the shipment data). As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the sales of a category of an item that are sales of the subcategory of the item). The shipment opportunity identifier 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is underserved (e.g., a larger quantity of the subcategory of the item should be shipped to the location to meet demand) This shows the system uses metric of first and second percentage to see if an area is under-served. Stores and warehouses are located in the plurality of regions seen in the art. 
wherein determining that the first region is underserved comprises determining whether the at least one metric or the at least one score for the first region satisfies a threshold (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as 

and correlating, with at least one processor, the at least one score  with demographic data and map data associated with the first region.  (See col. 11-12 In still further embodiments, the shipment opportunity identifier 146 can generate instructions (e.g., at the request of the user) for correcting any shipment misalignment and transmit such instructions to the shipment routing system 130. The shipment routing system 130 can then adjust the shipment of items to distributors, warehouses, and/or stores accordingly.)  The misalignment is determined from the opportunity score which is based on comparison of the percentages, and its correlated to the map data because it is going to shipment 
In another interpretation, figure 4c shows opportunity score that is being correlated to map data, since these are seen together in the interface, the map data showing plurality of regions which include the first region.  Opportunity scores are also correlated with distributors/stores which are part of map data as seen here (See col. 15-16 The expanded view of the shipment geographic region 435 can include a map of the terrain and a depiction of the location of stores, warehouses, and/or distributors within the boundaries of the shipment geographic region 435. For example, warehouse 454 and store 456 are both located within the shipment geographic region 435 (e.g., as determined by the geographic entity locator 144). Stores, warehouses, and/or distributors can be represented by different icons and/or colors to differentiate the different entities) The opportunity score is also correlated with demographic data because it is with respect to popularity of an item with respect to consumers. 

and displaying, on a user device, at least one interactive graphical user interface (GUI) based on the at least one score and correlated map data (See figures 4c-4i) This shows a GUI which is based on the scores and map data as seen for example in figure 4c. 

the at least one GUI configured to be updated based on at least one selection from a user comprising at least one of a region and a category. (See col. 14- As illustrated in FIG. 4A, the user interface 400 includes a subcategory 


Regarding claim 2 and similarity claim 9 and 16, McCardel teaches limitations of the independent claim, However McCardel further teaches 

determining a number of transactions in a category within the first region or
conducted by account holders associated with the first region; (See col. 8-9 The micro-market data store 156 is configured to store micro-market data for one or more geographic regions. The micro-market data can include POS data identifying the sales of items by retailers in one or more channels (e.g., food/grocery, drug, mass merchandiser, supercenter, club, dollar, commissary, convenience, etc.) in one or more zones. ) Sales correspond to number of transactions, this is respect to one or more geographic regions which include the first region.  This is done with respect to category such as candy/Halloween (See 146 may calculate the percentage of all candy sales within a first shipment geographic region that are Halloween candy sales.)
determining a number of merchants within the first region that are
associated with the category and are located within the first region; and (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. For example, zones may each include a similar number and/or variety of types of stores.) This shows zone data which has number of merchants/stores in the zones/regions.  Stores are associated with category of candy/Halloween if the POS data is showing sales for a region with respect to candy and Halloween candy sales.  
generating the at least one metric based on the number of transactions and
the number of merchants.  (See col. 10-11 For example, the shipment opportunity identifier 146 can compare the popularity of the specific subcategory of items in a shipment geographic region with the actual quantity of these specific subcategory of items shipped to stores in the shipment geographic region (as 

Regarding claim 5, MCardel teaches the limitations of claim 2, however McCardel further teaches 

Wherein determining the at least one score for the first region comprises inputting, into a score generation algorithm, the number of transactions in the category and the number of merchants.
Examiner interprets the system performs the function of the score generation algorithm because the system generates the scores with respect to input of sales. (See figure 1) (See col. 22-23 Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware.) The score compromises number of transactions because it is looking at sales and also a 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is underserved (e.g., a larger quantity of the subcategory of the item should be shipped to the location to meet demand) and can assign the store (or warehouse or distributor) a higher opportunity score (where the score is higher the greater the difference between the percentages). Likewise, if the first percentage is less than or equal to the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is overserved or properly served and can assign the store (or warehouse or distributor) a lower opportunity score. The opportunity scores can be provided by the opportunity identifier 146 to the user interface generator 148 for display in the interactive user interface.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in view of Tseng (US20160117724A1). 

Regarding claim 3 and similarity claim 10 and 17, McCardel teaches limitations of the independent claim, However McCardel further teaches 

determining a population in the first region; (See col 8-9 The census data can include population data (e.g., a count of the number of persons living in the large geographic region or in one or more sub-regions), the size and location of census tracts (e.g., statistical subdivisions of a county or equivalent entity), and/or the like. The census data store 152 can be managed by a government agency (e.g., the U.S. Census Bureau).) Census data includes population data with respect to a region. 
determining a number of merchants within the first region that are associated with a category and are located within the first region (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. For example, zones may each include a similar number and/or variety of types of stores.) This shows zone data which has number of merchants/stores in the zones/regions.  Stores are associated with category of candy/Halloween if the POS data is showing sales for a region with respect to candy and Halloween candy sales.  
Even though McCardel teaches population and number of merchants it doesn’t teach a ratio with respect to both of them, the art doesn’t teach and generating the at least one metric based on a ratio of the population to the number of merchants.
However Tseng teaches and generating the at least one metric based on a ratio of the population to the number of merchants. (See ¶0046- by applying a scaling factor 
McCardel and Tseng are analogous art because they are from the same problem solving area of customers/retail and analyzing geographic region populations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Tseng because McCardel can also use a scaling factor when determining metrics for the different stores/distributors/warehouses. The scaling factor takes into account population densities and merchant locations which can be metrics used by the system of McCardel because it would give further details about a specific region and give more insight into store/distributor/warehouse performance. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in view of Tseng (US20160117724A1) in further view of Weis et al. (US20160042374A1) herein Weis. 

Regarding claim 4 , the arts above teach the limitations of claim 3, however they do not teach 
wherein determining that the number merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes.
Even though McCardel teaches determining number merchants in a region by location data seen here (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, zones may each include a similar number and/or variety of types of stores.)
McCardel doesn’t teach correlating geographic code embedded in transaction data, however Weis teaches wherein determining that the merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes. (See ¶0016 and 0035-0030- Regardless of the type of transaction, transaction data is generated as part of the interactions among the merchant 102, the acquirer 104, the ATM 106, the payment service 108, the issuer 110, and the purchasing entity 114. The transaction data includes a plurality of payment card events. And, for each event, the transaction data may include, without limitation, an account number of the payment card 116, an amount of the transaction, a location of the transaction, a date/time of the transaction, combinations thereof, etc. This transaction data is transmitted from the merchant 102 or ATM 106, depending on the transaction, to the 110 through the payment service 108.) This shows the transaction data has location information which corresponds to geographic code. (See ¶0028- With continued reference to FIG. 3, in generating the demand indices for the merchant data, the merchant data is received, by the payment service 108, from the memory 204 and geocoded at 306 by the processor 202 of the payment service computing device 200. The received merchant data is for the selected geographic location to be analyzed, during the selected time frame. Geocoding the merchant data includes associating specific location data, for example, latitude and longitude coordinates, etc. with the merchant data (e.g., with the merchants, with the corresponding transactions, etc.) based on addresses of the merchants where the corresponding transactions occurred. In so doing, the merchants (along with the corresponding transaction data for the merchants) are preliminarily plotted on a map, and additional specific geographic information for the merchants is then obtained from the map (e.g., information in addition to that included in the merchant data, etc.), including block group, census tract, etc…  In some embodiments, after geocoding the merchant data, history tables of the obtained geographic information for the merchants are created so that, in future analyses, the geocoding operation does not need to be repeated for the same merchants (unless or until the corresponding geographic boundaries are recreated or regenerated, for example, by the government (e.g., every ten years, etc.), etc.)… After geocoding (and mapping) the merchant data, the corresponding merchants (and the associated transactions) are grouped together, by the processor 202, into 308) This shows the transaction data with the location information is correlated with geographic boundaries with respect to determining number of merchants that need to be plotted on the map that form that particular boundary. 

McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel can also determine boundaries/regions/zones based on transaction data and not just census or predefined data. Using transaction data to determine boundaries is more robust because it is accurately showing where purchases are being made. This will lead to better regions/zones being defined. 


Claim 6, 11, 12, 13, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in further view of Weis et al. (US20160042374A1) herein Weis. 

Regarding claim 6 and similarly claims 13 and 20, the arts above teach the limitations of claim 1, 8, and 15,  however McCardel doesn’t teach the whole limitation of 
wherein the at least one metric represents a number of merchants in the first region that correspond to a predetermined Merchant Category Code (MCC).
McCardel teaches number of merchants in a first region (See col. 8-9 The location data store 154 is configured to store location data for one or more geographic regions (e.g., zones in which stores are present) within a large geographic region. The location data can include information on zones. For example, the location data can include, for each zone, a list of cities and states (e.g., a list of 4 cities and a list of 4 states, resulting in 16 possible combinations of cities and states) that define the respective zone. In some embodiments, a zone is defined by the number and/or variety of types of stores located within the zone. For example, zones may each include a similar number and/or variety of types of stores.)  However it doesn’t teach that the merchants corresponds to the predetermined MCC, which is seen in Weis. 
Weis teaches correspond to a predetermined Merchant Category Code (MCC) (See ¶0024-  In addition, in collecting and storing the transaction data, the transaction data is also organized, in the memory 204
The combination of Weis and McCardel teach the limitation above. 
McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel teaches sales with respect to categories. Organizing the sales based on MCC would provide better organization and management of transaction data since it will categorized by MCC, and the user has better insight on the kind of purchases happening with respect to customers. 

Regarding claim 11 and 18 , the arts above teach the limitations of claim 9 and 16, however they do not teach 
wherein determining that the merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes.
Even though McCardel teaches determining merchants in a region by location data, it doesn’t teach correlating geographic code embedded in transaction data, however Weis teaches wherein determining that the merchants are located within the first region comprises: correlating a geographic code embedded in transaction data from each merchant with a geographic boundary of the first region; or correlating merchant identifiers associated with transactions in the category with a merchant database associating merchant identifiers with geographic codes. (See ¶0016 and 0035-0030- Regardless of the type of transaction, transaction data is generated as part of the interactions among the merchant 102, the acquirer 104, the ATM 106, the payment service 108, the issuer 110, and the purchasing entity 114. The transaction data includes a plurality of payment card events. And, for each event, the transaction data may include, without limitation, an account number of the payment card 116, an amount of the transaction, a location of the transaction, a date/time of the transaction, combinations thereof, etc. This transaction data is transmitted from the merchant 102 or ATM 106, depending on the transaction, to the issuer 110 through the payment service 108.) This shows the transaction data has location information which corresponds to geographic code. (See ¶0028- With continued reference to FIG. 3, in generating the demand indices for the merchant data, the merchant data is received, by the payment service 108, from the memory 204 and geocoded at 306 by the processor 202 of the payment service computing device 200. The received merchant data is for the selected geographic location to be analyzed, during the selected time frame. Geocoding the merchant data includes associating specific location data, for example, latitude and longitude coordinates, etc. with the merchant data (e.g., with the merchants, with the corresponding transactions, etc.) based on addresses of the merchants where the corresponding transactions occurred. In so doing, the merchants (along with the corresponding transaction data for the merchants) are preliminarily plotted on a map, and additional 202, into desired geographic boundaries at 308) This shows the transaction data with the location information is correlated with geographic boundaries with respect to determining number of merchants that need to be plotted on the map that form that particular boundary. 
McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Weis because McCardel can also determine boundaries/regions/zones based on transaction data and not just census or predefined data. Using transaction data to determine boundaries is more robust because it is accurately showing where purchases are being made. This will lead to better regions/zones being defined. 

Regarding claim 12, and similarly claim 19 the arts above teaches the limitations of claim 11 and 18,  however McCardel further teaches 
Wherein determining the at least one score for the first region comprises inputting, into a score generation algorithm, the number of transactions in the category and the number of merchants.
Examiner interprets the system performs the function of the score generation algorithm because the system generates the scores with respect to input of sales. (See figure 1) (See col. 22-23 Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware.) The score compromises number of transactions because it is looking at sales and also a number of merchants, in this case the number of merchants is one since the opportunity score deals with opportunity at a particular store.  (See col. 10-11 As described above, the popularity or demand for a subcategory of an item can be represented as a first percentage (e.g., the percentage of the sales of a category of an item that are sales of the subcategory of the item). The shipment opportunity identifier 146 can calculate a second percentage: the percentage of the shipments of a category of an item to a store (or warehouse or distributor) that include the subcategory of the item. If the first percentage is greater than the second percentage, then the shipment opportunity identifier 146 can determine that the store (or warehouse or distributor) is underserved (e.g., a larger quantity of the subcategory of the item 146 can determine that the store (or warehouse or distributor) is overserved or properly served and can assign the store (or warehouse or distributor) a lower opportunity score. The opportunity scores can be provided by the opportunity identifier 146 to the user interface generator 148 for display in the interactive user interface.)

Claim 7, 14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCardel (US10373099B1) in further view of Weis in further view of Pirzadeh et al. (US20110078081A1) herein Pirzadeh. 
Regarding claim 7 and similarly claims 14 and 21, the art above teaches the limitations of claim 1, 8, and 15,  however it doesn’t teach 

wherein the at least one metric represents a number of banks
However Weis teaches wherein the at least one metric represents a number of banks…corresponding to the first region (See figure 9) Figure 9 shows number of banks (e.g. atms) within a first region on the map, figure 9 shows 5 atms with at least one metric such as revenue or amount of transactions. 
McCardel and Weis are analogous art because they are from the same problem solving area of transactions and merchants with respect to geographic regions. It would 
Even though Weis teaches determining number of banks, it doesn’t teach BIN. That is seen in Pirzadeh. 
Pirzadeh teaches banks having a Bank Identification Number (BIN)  (See 0025- Data storage or memory 112 may be used to store data such as user identification or authentication information, user account information, transaction data, etc. Stored financial information may include information such as bank account information, bank identification number (BIN)) This shows bank identification number. 
Weis and Pirzadeh are analogous art because they are from the same problem solving area of transactions and payments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Weis’s invention by incorporating the method of Pirzadeh because Weis can also include the BIN numbers with respect to the atms. This allows for the art of Weis to better organize the atms by BINs and this would allow granular data as well to see transactions at each respective atms with BIN numbers. 
McCardel and Pirzadeh are analogous art because they are from the same problem solving area of transactions and payments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined McCardel’s invention by incorporating the method of Pirzadeh because McCardel can also determine BIN with respect to transaction data. This would allow the user of McCardel to see consumer purchases with respect to BIN information which allows the user to see which Banks are popular and which aren’t with respect to transactions made by consumers. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALAN S MILLER/Primary Examiner, Art Unit 3683